Citation Nr: 0717001	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO denied the appellant's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for hepatitis C.  The appellant, who had active service from 
June 1969 to June 1971, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified before the Board in April 2004.  The 
Board issued a decision denying the appellant's appeal in 
February 2006.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the "Court").  In December 2006, the Court vacated and 
remanded the Board's February 2006 decision in light of a 
Joint Motion to Remand submitted by the parties. See December 
2006 Joint Motion for Remand; December 2006 Court order.  As 
such, the appeal has been returned to the Board for 
compliance with the instructions set forth in the December 
2006 Joint Motion to Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

In addition to the foregoing, the Board observes that in an 
April 2006 statement, the appellant requested an increased 
rating in regards to his service-connected psoriasis, and 
also requested service connection on a secondary basis for 
depression and arthritis of numerous joints.  These matters 
have not been prepared for appellate review and are therefore 
REFERRED to the RO for appropriate action. 




REMAND

A review of the record with respect to the appellant's claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C discloses a need for further development 
prior to final appellate review.  

As set forth above, the Board observes that the appellant was 
afforded a hearing before a Board Veterans Law Judge at the 
VARO in Cleveland, Ohio in April 2004.  However, the Veterans 
Law Judge who conducted the hearing is no longer employed at 
the BVA.  VA regulations require that the individual who 
conducts the hearing participate in making the final 
determination of the claim. See 38 C.F.R. § 20.707 (2006).  
Since that individual is no longer available at the BVA, the 
appellant was informed in a January 2006 letter of the 
situation and offered an opportunity to have another BVA 
hearing.  Although the Board was under the impression at the 
time it issued the February 2006 decision in this case that 
the appellant had not responded to the Board's January 2006 
notice letter, it appears that the appellant in fact 
submitted such a response prior to issuance of the decision. 
See response form dated in February 2006.  

In this regard, the Board observes that the appellant 
indicated on an unsigned and undated hearing response form 
received in February 2006 that he desired a Board hearing 
before a Veterans Law Judge at the Regional Office.  On 
appeal to the Court, the parties' Joint Motion to Remand 
requested that the Board's February 2006 decision be vacated 
due to the appellant's timely request for a new BVA hearing. 
See December 2006 Joint Motion for Remand.  The Court granted 
the Joint Motion and remanded the appellant's claim in 
December 2006 for compliance with the directions set forth in 
the Joint Motion (i.e., that the appellant be afforded a new 
BVA hearing). See December 2006 order.   

Therefore, as mandated by the Court's December 2006 order, 
the Board finds that a personal hearing before a Veterans Law 
Judge must be scheduled to be held at the RO level for the 
appellant. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 
3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Act of 
2000 and implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should schedule the appellant 
for a personal hearing to be conducted 
at the RO before a Veterans Law Judge, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the appellant 
of the scheduled hearing should be 
placed in the record.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




